Matter of Taibleson (2017 NY Slip Op 04348)





Matter of Taibleson


2017 NY Slip Op 04348


Decided on June 1, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 1, 2017

[*1]In the Matter of REBECCA LIANE TAIBLESON, an Attorney. (Attorney Registration No. 4908869)

Calendar Date: May 22, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Rose and Clark, JJ.


Rebecca Liane Taibleson, Fox Point, Wisconsin, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Rebecca Liane Taibleson was admitted to practice by this Court in 2011 and lists a business address in Milwaukee, Wisconsin with the Office of Court Administration. Taibleson now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Taibleson's application.
Upon reading the affidavit of Taibleson sworn to March 1, 2017 and filed March 6, 2017, and upon reading the May 12, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Taibleson is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Egan Jr., Lynch, Rose and Clark, JJ., concur.
ORDERED that Rebecca Liane Taibleson's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Rebecca Liane Taibleson's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Rebecca Liane Taibleson is commanded to [*2]desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Taibleson is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Rebecca Liane Taibleson shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.